           Case 1:19-cv-01780-VSB Document 45 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
DEANNA REISS,                                             :
                                                          :                                  9/21/2020
                                    Plaintiff,            :
                                                          :
                      - against -                         :
                                                          :
                                                          :              19-CV-1780 (VSB)
NATIONAL RAILROAD PASSENGER                               :
CORP. (AMTRAK),                                           :                    ORDER
                                                          :
                                    Defendant.            :
                                        .                 :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in this matter appeared before me for a telephonic status conference on

September 17, 2020, at 11:00 a.m. It is hereby:

        ORDERED the parties are directed to submit a joint status letter on or before November

27, 2020 indicating whether discovery is complete, whether either party anticipates dispositive

motions, and providing a schedule for any dispositive motions the parties wish to file.



SO ORDERED.

Dated: September 21, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
